DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 06/21/2022 has been entered. Claims 1, 2, 4-15, 17, 20-22, 24, 25, and 28-36 are pending. Claims 1, 11, 21, and 31 has been amended. New claims 35 and 36 have been respectfully entered. Applicant’s amendment to the claims has remedied the objections set forth in the Non-Final Action dated 01/21/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 21, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement filed 6/21/2022 has been considered.

Claim Objections
Claims 1 and 31 are objected to because of the following informalities:
Claim 1 line 3 recites “demylination”, but should recite “demyelination”.
Claim 31 line 3 recites “demeylination”, but should recite “demyelination”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 9, 11, 17, 20, 29, 30, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0062874 A1) herein after Tracey_874 in view of Shuros et al. (US 2009/0125076 A1) herein after Shuros. 
Regarding claim 1, Tracey_874 teaches a system for reducing demyelination and/or increasing remyelination by stimulation of a vagus nerve (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”), the system comprising: a biosensor configured to detect one or more biomarkers (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); a stimulator configured to apply stimulation to the vagus nerve (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”); and a controller coupled to the biosensor and the stimulator (fig. 2) and configured to apply stimulation to the vagus nerve from the stimulator sufficient to reduce demyelination and/or increase remyelination of nerves within a patient when the biosensor detects a biomarker indicative of demyelination (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS).
Tracey_874 does not explicitly disclose that the biosensor is configured to detect one or more biomarkers for demyelination, the controller comprising logic to control the activation of the stimulator when the control logic determines that the biosensor detects a biomarker at a level indicative of demyelination. 
However, in a similar vagus nerve stimulation system, Shuros discloses using a closed feedback loop to calculate, modulate, or titrate the neuronal stimulation energy based on a sensed chemical characteristic indicative of physiological state (Para [0051] and claim 7: “the implantable neural stimulator is configured to deliver vagal stimulation and the EPM system includes a controller configured to modulate at least one vagal stimulation parameter using the received information about the chemical characteristic”) by using a chemical sensor (Para [0055]) and a controller configured to calculate the neural stimulation energy using information about the sensed chemical characteristic (Para [0059]). The chemical characteristics are listed in Para [0042] and include TNF-alpha, which, according to the instant specification in Para [0045], is a biomarker indicative of demyelination, and the system is capable of determining when TNF is outside normal range (e.g., TNF is at an elevated level) (Para [0075]). Examiner respectfully submits that because TNF is an indication of demyelination and the claim is not specific to the concentration/amount of the TNF sensed, examiner considers the TNF sensed when monitoring a neuronal condition is enough to indicate demyelination and meets the scope of the claim as written. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 to further include the closed loop feedback system that detects TNF, that as stated above is indicative of demyelination, using a biosensor and then uses a controller to modulate the neuronal energy delivered by a vagus nerve stimulator based on the sensed TNF, as is disclosed by Shuros because doing so would allow the system of Tracey_874 to operate in a closed loop manner without the need for constant human intervention due to changing patient characteristics and state.  
Regarding claim 2, Tracey_874 further teaches wherein the biosensor is configured to detect a marker from the patient's blood (Para [0044] “a system may include a sensor for sensing the level of CD11b on neutrophils in the subject's blood”). 
Regarding claim 4, Tracey_874 further teaches wherein the system is configured to be implanted (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”).
Regarding claim 9, Tracey_874 further teaches wherein the stimulator comprises an electrode configured to apply electrical energy to the vagus nerve (Para [0033] “The term "stimulation" in reference to the vagus nerve is described in greater detail below, but may include any appropriate type of stimulation, including mechanical, electrical, electromagnetic, etc. Stimulation may be direct, e.g., via contact with a portion of the vagus nerve (e.g., by electrode)”).  
Regarding claim 29, Tracey_874 further teaches wherein the biomarker indicative of demyelination is a biomarker for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils” and Para [0035]).
Regarding claim 32, Tracey_874 further teaches wherein the biosensor is configured to detect a marker from the patient's blood (Para [0044] “a system may include a sensor for sensing the level of CD11b on neutrophils in the subject's blood”).  
Regarding claim 11, Tracey_874 teaches a method of reducing demyelination in a patient diagnosed with or at risk of a disorder involving demyelinated nerves (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”) using a system including a biosensor (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”), a stimulator (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”) and a controller (fig. 2), wherein the controller is configured to: receive data from the biosensor indicative of detecting a marker for demyelination (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); and cause the stimulator to apply stimulation to a vagus nerve when the biosensor detects the marker for demyelination to reduce demyelination of nerves within the patient (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS), but Tracey_874 does not explicitly disclose determining a level of the marker for demyelination or cause the stimulator to apply stimulation to a vagus nerve when the biosensor detects the level of the marker for demyelination indicates demyelination.
  However, Shuros discloses a vagus nerve stimulation system that uses a closed feedback loop to calculate, modulate, or titrate the neuronal stimulation energy based on a sensed chemical characteristic indicative of physiological state (Para [0051] and claim 7: “the implantable neural stimulator is configured to deliver vagal stimulation and the EPM system includes a controller configured to modulate at least one vagal stimulation parameter using the received information about the chemical characteristic”) by using a chemical sensor (Para [0055]) and a controller configured to calculate the neural stimulation energy using information about the sensed chemical characteristic (Para [0059]). The chemical characteristics are listed in Para [0042] and include TNF-alpha, which, according to the instant specification Para [0045], is a biomarker indicative of demyelination and the system is capable of determining when TNF is outside normal range (e.g., TNF is at an elevated level) (Para [0075]). Examiner respectfully submits that because TNF is an indication of demyelination and the claim is not specific to the concentration/amount of the TNF sensed, examiner considers that when an increased level of TNF is sensed it is enough to indicate demyelination and meets the scope of the claim as written. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 to further include the closed loop feedback system that detects TNF, that as stated above is indicative of demyelination, using a biosensor and then uses a controller to modulate the neuronal energy delivered by a vagus nerve stimulator, as is disclosed by Shuros because doing so would allow the system of Tracey_874 to operate in a closed loop manner without the need for constant human intervention due to changing patient characteristics and state.
Regarding claim 17, Tracey_874 further teaches continuously monitoring the patient for the marker (Para [0014] “Thus, this information may be used to provide feedback to control or regulate stimulation of the vagus nerve to inhibit granulocyte activation”: Examiner considers the use of a feedback loop as control of stimulation to be a continuous process).
Regarding claim 20, Tracey_874 further teaches diagnosing or identifying the patient suffering from a disorder involving demyelinated nerves (Para [0009] “For example, a method of treating and/or preventing a granulocyte-mediated disease or disorder may include the steps of identifying a subject suffering from, or at risk for, a disease or disorder mediated by granulocyte activation” and Para [0035]: see MS). 
Regarding claim 30, Tracey_874 further teaches wherein the marker for demyelination comprises a maker for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils” and Para [0035]).
Regarding claims 35 and 36, Tracey_874 in view of Shuros further disclose that the biomarker indicative of demyelination is TNF (Shuros Para [0042]).
Claims 5-8, 12-15, 21, 22, 24, 25, 28, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey_874 in view of Shuros, as applied to claim 1 (for claims 5-8, 28, 33, and 34), claim 11, (for claims 12-15), and claim 21 (for claims 22, 24, and 25) in view of Tracey et al. (US 2005/0282906 A1) herein after Tracey_906.
Regarding claims 5 and 12, Tracey_874 in view of Shuros discloses the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low-duty cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve.
However, in a similar vagus nerve stimulation system/method, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”) electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve (Para [0087] “A signal current from about 1 mA to about 5 mA”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros to further include wherein the controller is configured to apply a low-duty cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway. 
Regarding claims 6 and 13, Tracey_874 in view of Shuros discloses the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros discloses to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation, followed by an off-time of at least 10 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 7 and 14, Tracey_874 in view of Shuros discloses the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation for less than 2 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 8 and 15, Tracey_874 in view of Shuros discloses the system and method of claims 1 and 11, but does not explicitly teach wherein the controller is configured to apply a low duty-cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve for less than 2 minutes.
However, Tracey_906 discloses wherein the controller is configured to apply a low duty-cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve for less than 2 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours…a signal current from about 1 mA to about 5 mA”), followed by an off-time of at least 10 minutes (Para [0087] “signal off-time to a range of over 2 hours”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation of between 0.25 mA and 5 mA to the vagus nerve for less than 2 minutes, followed by an off-time of at least 10 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 28, 33, and 34, Tracey_874 in view of Shuros discloses the system of claims 1 and 29, but does not explicitly teach wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours; wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes; wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes.
However, with respect to claim 28, Tracey_906 discloses wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”); with respect to claim 33 Tracey_906 discloses wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours”); and with respect to claim 34, Tracey_906 discloses wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros to further include wherein the controller is configured to apply the stimulation for between 1 microseconds and 5 minutes followed by an off time of between 10 minutes to 12 hours; wherein the controller is configured to apply a low duty- cycle electrical stimulation, followed by an off-time of at least 10 minutes; wherein the controller is configured to apply a low duty- cycle electrical stimulation for less than 2 minutes as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Regarding claims 21 and 22, Tracey_874 teaches a method of treating a demyelination disorder using a system (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”) including a biosensor (fig. 2: sensors), a stimulator (fig. 2: stimulator) and a controller (fig. 2: controller), wherein the controller is configured to: receive data from the biosensor indicative of inflammation in a patient (Para [0005] “Activation of granulocytes (and particularly neutrophils) is involved in numerous disorders and diseases, particularly those involving inflammation” and Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”), and cause the stimulator to apply stimulation to a vagus nerve when the biosensor detects inflammation (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS), but does not explicitly disclose determine a level of inflammation and cause the stimulator to apply the stimulation to a vagus nerve when the level of the inflammation indicates demyelination,  that the stimulation increases remyelination of nerves within the patient further comprising repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours.
However, Shuros discloses a vagus nerve stimulation system that uses a closed feedback loop to calculate, modulate, or titrate the neuronal stimulation energy based on a sensed chemical characteristic indicative of physiological state (Para [0051] and claim 7: “the implantable neural stimulator is configured to deliver vagal stimulation and the EPM system includes a controller configured to modulate at least one vagal stimulation parameter using the received information about the chemical characteristic”) by using a chemical sensor (Para [0055]) and a controller configured to calculate the neural stimulation energy using information about the sensed chemical characteristic (Para [0059]). The chemical characteristics indicative of physiological state are listed in Para [0042] and includes TNF-alpha, which, according to the instant specification Para [0045], is a biomarker indicative of demyelination/inflammation and the system is capable of determining when TNF is outside normal range (e.g., TNF is at an elevated level) (Para [0075]). Examiner respectfully submits that because TNF is an indication of demyelination/inflammation and the claim is not specific to the concentration/amount of the TNF sensed, examiner considers that when an increased level of TNF is sensed it is enough to indicate demyelination/inflammation and meets the scope of the claim as written. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 to further include the closed loop feedback system that detects TNF, that as stated above is indicative of demyelination/inflammation, with a biosensor and uses a controller to modulate the neuronal energy delivered by a vagus nerve stimulator based on the detected TNF, as is disclosed by Shuros because doing so would allow the system of Tracey_874 to operate in a closed loop manner without the need for constant human intervention due to changing patient characteristics and state.
Furthermore, Tracey_906 discloses repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours (Para [0086] “signal off-time from…12 to about 36 hours, from about 16 to about 30 hours, from about 20 to about 28 hours”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tracey_874 in view of Shuros to further include repeatedly applying a low duty-cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours as disclosed by Tracey_906, because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Furthermore, the use of the low-duty cycle electrical stimulation of between 0.25 and 5 mA to the patient's vagus nerve for less than 2 minutes, followed by an off-time of between 12 and 48 hours as disclosed by Tracey_906 would necessarily cause the remyelination of nerves in the patient because it is the same therapeutic parameters that are required by the claim. 
Regarding claim 24, Tracey_874 further teaches continuously monitoring the patient for demyelination (Para [0014] “Thus, this information may be used to provide feedback to control or regulate stimulation of the vagus nerve to inhibit granulocyte activation”: Examiner considers the use of a feedback loop as control in the system of monitoring the patient for biomarker indicative of a disease associated with demyelination to be a continuous monitoring of the patient for demyelination). 
Regarding claim 25, Tracey_874 further teaches monitoring the patient for a marker related to a diseased selected from the group consisting of neurodegenerative diseases, neuroinflammatory diseases, and neuropathies (Para [0035]).  
Regarding claim 31, Tracey_874 teaches a system for treating a demyelination disorder (Para [0007] “The methods, devices and systems described herein may inhibit granulocyte activation by appropriate stimulation of the vagus nerve” and Para [0035] “A granulocyte-mediated disease or disorder may include any disease or disorder in which activated granulocytes cause, enhance or exacerbate a deleterious biological effect, including inflammatory disorders or diseases. Granulocyte-mediated diseases or disorders include neutrophil-mediated diseases or disorders. Non-limiting examples of granulocyte-mediated diseases or disorders include…multiple sclerosis, stroke and cerebral ischemia, and traumatic brain injury”), the system comprising: a biosensor configured to detect one or more biomarkers for inflammation (Para [0011] “one or more sensors configured to detect activation (e.g., activation level) of granulocytes (e.g., the level or change in level of CD11b on neutrophils”); a stimulator configured to apply stimulation to the vagus nerve (Para [0011] “A stimulator may be external or implanted, and may be particularly configured to provide the extremely low frequency, low level stimulation described below”); and a controller coupled to the biosensor and the stimulator (fig. 2) and configured to apply stimulation from the stimulator when the biosensor detects the one or more biomarkers (Para [0021] “Also described herein are systems for treating or preventing a granulocyte-mediated disease or disorder in a subject. These systems may include a sensor to detect granulocyte activation level and a stimulator for stimulating a vagus nerve in response to the detected granulocyte activation level” and treatment of granulocyte mediated diseases listed in Para [0035] like MS), but does not explicitly disclose that the stimulation is a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve.
However, Shuros discloses a vagus nerve stimulation system that uses a closed feedback loop to calculate, modulate, or titrate the neuronal stimulation energy based on a sensed chemical characteristic indicative of physiological state (Para [0051] and claim 7: “the implantable neural stimulator is configured to deliver vagal stimulation and the EPM system includes a controller configured to modulate at least one vagal stimulation parameter using the received information about the chemical characteristic”) by using a chemical sensor (Para [0055]) and a controller configured to calculate the neural stimulation energy using information about the sensed chemical characteristic (Para [0059]). The chemical characteristics indicative of physiological state are listed in Para [0042] and includes TNF-alpha, which, according to the instant specification Para [0045], is a biomarker indicative of demyelination/inflammation and the system is capable of determining when TNF is outside normal range (e.g., TNF is at an elevated level) (Para [0075]). Examiner respectfully submits that because TNF is an indication of demyelination/inflammation and the claim is not specific to the concentration/amount of the TNF sensed, examiner considers that when an increased level of TNF is sensed it is enough to indicate demyelination/inflammation and meets the scope of the claim as written. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 to further include the closed loop feedback system that detects TNF, that as stated above is indicative of demyelination/inflammation, with a biosensor and uses a controller to modulate the neuronal energy delivered by a vagus nerve stimulator based on the detected TNF, as is disclosed by Shuros because doing so would allow the system of Tracey_874 to operate in a closed loop manner without the need for constant human intervention due to changing patient characteristics and state.
Furthermore, Tracey_906 discloses a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve (Para [0087] “on-time to a range of from about 10 seconds to about 60 seconds; signal off-time to a range of over 2 hours…a signal current from about 1 mA to about 5 mA”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Tracey_874 in view of Shuros to further include wherein the controller is configured to apply a low duty-cycle electrical stimulation of less than 5 mA to the vagus nerve as disclosed by Tracey_906 because doing so would provide an advantageous anti-inflammatory effect on the patient by activating the cholinergic anti-inflammatory pathway.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tracey_874 in view of Shuros, as applied to claim 1, and further in view of Faltys et al. (US 2009/0275997 A1) herein after Faltys.
Regarding claim 10, Tracey_874 in view of Shuros disclose the system of claim 1, but does not explicitly disclose a nerve cuff configured to secure the stimulator to the vagus nerve.
However, Faltys discloses, in a similar vagus nerve stimulation system, a nerve cuff configured to secure the stimulator to the vagus nerve (Para [0014] “Exemplary leads may be configured as…vagus nerve cuff leads ("vagus cuff" leads”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Tracey_874 in view of Shuros to further include a nerve cuff configured to secure the stimulator to the vagus nerve as disclosed by Faltys as a way to provide the structure necessary to allow for stimulation of the vagus nerve to cause an anti-inflammatory response in the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herbst (US 2012/0296176 A1) relates to a method for diagnosis and treatment that senses a biomarker to define an algorithm for treatment.
Simon et al. (US 2011/0152967 A1) relates to a vagus nerve stimulation system for treating inflammatory disorders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792